IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43160

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 348
                                                )
       Plaintiff-Respondent,                    )   Filed: January 27, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
BRANDON MICHAEL CORRAL,                         )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Judgment of conviction and sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Brandon Michael Corral pleaded guilty to sexual exploitation of a child, felony, Idaho
Code § 18-1507(2)(d). The district court imposed a unified thirty-year sentence, with seven
years determinate. Corral filed an Idaho Criminal Rule 35 motion, which the district court
denied.1 Corral appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State


1
       Corral does not appeal the denial of his I.C.R. 35 motion.
                                                1
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Therefore, Corral’s judgment of conviction is affirmed.




                                                     2